DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 2-3, 8-10, 15-16, and 18-20 are hereby withdrawn. Claims 1, 4-7, 11-14, and 17 are considered below.
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 15, 2022 is acknowledged. Claims  2-3, 8-10, 15-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species C and D1, there being no allowable generic or linking claim. 
Specification
The specification is objected to, because the description of FIGS. 24A-24D appears to swap the terms “loading mechanism” and “deploying mechanism” (see ¶¶ [0080]-[0086]). For example, paragraph [0082] calls 2423 the “deploying mechanism” while paragraph [0083] calls 2423 the “loading mechanism.” For purposes of examination, it is presumed that 2422 refers to the “loading mechanism” while 2423, 2424, 2425 refer to various “deploying mechanisms.” 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 510, 522, 523 (see ¶ [0037]); and 1810, 1823, 1840 (see ¶¶ [0069]-[0070]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-16, and 18-20 of copending Application No. 17/501,021 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6, 8-16, and 18-20 of Application No. 17/501,021 teaches each and every element of claims 1-6, 8-16, and 18-20 of the current application. For example, claim 1 of Application No. 17/501,021 teaches “a seedling box for drone delivery of seedlings, the seedling box comprising: a first container portion configured to house seedlings; a loading mechanism configured to move seedlings from the first container portion; and a deploying mechanism configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting,” as recited in claim 1 of the current application. Likewise, claim 13 of Application No. 17/501,021 teaches “a drone with seedling box for drone delivery of seedlings, the drone comprising: a drone; a first container portion configured to house seedlings; a drone connector mechanism configured to connect the first container portion to the drone; a loading mechanism configured to move seedlings from the first container portion; and a deploying mechanism configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting,” as recited in the current application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). In claim 12, the recitation “the at least one seedlings comprises aquatic fauna” renders the claim indefinite. Particularly, the term “seedling” in claim 12 is used by the claim to mean “a young animal,” while the accepted meaning of “seedling” is “a young plant.” The term is indefinite because the specification does not clearly redefine the term.
Claim 14 recites “The drone of claim 13, wherein the seedling box is detachable.” While claim 13 recites a seedling box in the preamble, it does not positively claim a seedling box. It is unclear whether the scope of claim 14 actually includes a detachable seedling box. Also, it is unclear whether the seedling box of claim 14 is directed to the first container portion and/or the second container portion of claim 13. Furthermore it is unclear if the first and second container portions configured to house seedlings are equivalent to the seedling box of claim 14.
Because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claims 12 and 14 are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109328576 to Feng (“Feng”) (a copy of the reference and an English translation thereof are attached herewith).
Regarding claim 1, Feng discloses a seedling box for drone delivery of seedlings, the seedling box comprising: a first container portion (3) configured to house seedlings (¶ [0042]; FIGS. 1 & 2); a loading mechanism (200, 202) configured to move seedlings from the first container portion (¶¶ [0031], [0033], [0045]; FIGS. 1 & 2); and a deploying mechanism (205, 206, 208) configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting (¶¶ [0033], [0035], [0046]-[0049]; FIGS. 1 & 2).
Regarding claim 4, Feng discloses wherein the first container portion comprises a drone connector mechanism configured to attach to a drone for delivery of seedlings (¶ [0004]; FIGS. 1 & 2).
Regarding claim 5, Feng discloses wherein the loading mechanism is detachable (¶ [0004]; FIGS. 1 & 2).
Regarding claim 6, Feng discloses wherein the loading mechanism (200, 202) is loadable with seedlings (¶¶ [0031], [0033], [0045]; FIGS. 1 & 2).
Regarding claim 7, Feng discloses a second container portion (207) configured to house seedlings (FIG. 2).
Regarding claim 11, Feng discloses wherein the seedlings comprise flora (¶ [0004]); FIG. 2).
Regarding claim 12, Feng discloses wherein the seedlings comprise fauna (FIG. 2; note: claims 1 and 12 do not positively claim the seedlings, and the seedling  box of Feng is constructed such that it can deliver seedlings that comprise fauna).
Regarding claim 13, Feng discloses a drone with seedling box for drone delivery of seedlings, the drone comprising: a drone (1); a first container portion (3) configured to house seedlings (¶ [0042]); a drone connector mechanism configured to connect the first container portion to the drone (¶ [0004]; FIGS. 1 & 2); a loading mechanism (200, 202) configured to move seedlings from the first container portion (¶¶ [0031], [0033], [0045]; FIGS. 1 & 2); and a deploying mechanism (205, 206, 208) configured to receive seedlings from the loading mechanism and configured to deploy seedlings for planting (¶¶ [0033], [0035], [0046]-[0049]; FIGS. 1 & 2).

Regarding claim 14, Feng discloses wherein the seedling box is detachable (¶ [0004]); FIGS. 1 & 2).
Regarding claim 17, Feng discloses  a second container portion (207) configured to house seedlings (FIG. 2).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
    

    
        1 Note: the subject matter of claims 9-10 and 19-20 is not shown in any of the drawings. Perhaps claims 9-10 and 19-20 were intended to be directed to the embodiment shown in FIGS. 15-18 (see footnote at page three of the Restriction Requirement mailed May 10, 2022). Regardless, elected Species A does not include the subject matter recited in claims 9-10 and 19-20.